DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-24 are allowed.

As per claims 1-24, specifically with respect to independent claims 1, 18 and 19, the prior art of record fails to teach or adequately suggest the combination of claimed features. Specifically, the highlighted features, as notated below, form the basis for the indication of allowable subject matter with respect to at least independent claims 1, 18 and 19.

As per claims 1-17, specifically with respect to independent claim 1, the prior art of record fails to teach or adequately suggest a method for determination of an effective machine use of a machine tool (10) comprising multiple machine axes (16) that are configured for moving a workpiece (13) and/or a tool (12), a rotary drive (11) configured for rotating the workpiece (13) or the tool (12) and a control unit (18), wherein the method comprises the following steps:

determining a use duration characteristic parameter (T) that characterizes a duration during which the workpiece (13) is machined by the tool (12) by means-of the control unit (18);

determining an output power characteristic parameter (L) that characterizes a power applied for machining of the workpiece (13) by means-of the control unit (18);
determining a machine use characteristic parameter (M) that characterizes the effective machine use by using the use duration characteristic parameter (T) and the output power characteristic parameter (L) in the control unit (18) of the machine tool (10); and

providing the machine use characteristic parameter (M) in the control unit (18) of the machine tool (10) for transmission to an external unit (20).

	
As per claim 18, the prior art of record fails to teach or adequately suggest a machine tool (10) comprising:

multiple machine axes (16) that are configured for movement of a workpiece (13) and/or a tool (12), a rotary drive (11) configured for rotating the workpiece (13) or the tool (12), and a control unit (18), wherein the control unit (18) is configured to execute a method for determination of an effective machine use of the machine tool (10) that comprises the following steps:

determining a use duration characteristic parameter (T) that characterizes a duration during which the workpiece (13) is machined by the tool (12);

determining an output power characteristic parameter (L) that characterizes a power applied for machining the workpiece (13) during the use duration;

determining a machine use characteristic parameter (M) that characterizes the effective machine use by using the use duration characteristic parameter (T) and the output power characteristic parameter (L); and

providing the machine use characteristic parameter (M) in the control unit (18) of the machine tool (10) for transmission to an external unit (20).
As per claims 19-24, specifically with respect to independent claim 19, the prior art of record fails to teach or adequately suggest a method for determination of a machine tool rent fee including a use-dependent fee based on an effective machine use of a machine tool (10) comprising multiple machine axes (16) that are configured for moving a workpiece (13) and/or a tool (12), a rotary drive (11) configured for rotating the workpiece (13) or the tool (12) and a control unit (18), wherein the method comprises the following steps:

determining a use duration characteristic parameter (T) that characterizes a duration during which the workpiece (13) is machined by the tool (12) by means the control unit (18);

determining an output power characteristic parameter (L) that characterizes a power applied for machining of the workpiece (13) by the control unit (18);

determining a machine use characteristic parameter (M) that characterizes the effective machine use by using the use duration characteristic parameter (T) and the output power characteristic parameter (L) in the control unit (18) of the machine tool (10) and providing the machine use characteristic parameter (M) in the control unit (18) of the machine tool (10) for transmission to an external unit (20); and

calculating the use-dependent fee (FU) based on the machine use characteristic parameter.


References Considered
	The following list of references were directed towards the general concept of determining rental fees for machines OR tools, but none disclosed the aforementioned highlighted features, in combination with the other claimed features and or limitations as claimed:

	FUJIMA et al., U.S. Patent Application Publication No. 2021/0142395 which discloses a work machine rental management device which manages a rental cost for a work machine and which includes (1) a maintenance determination unit which determines a maintenance cost required for the maintenance necessary for the work machine during the rental period based on the total operating time, the cumulative operating time, and the maintenance management information; (2) a rental cost determination unit which determines a rental cost of the work machine during the rental period based on the total operating time, the maintenance record, and the maintenance cost; and (3) an information output unit which outputs information on the rental cost;

	HAILEY et al., U.S. Patent Application Publication No. 2019/0106981 which discloses a method and apparatus for determining equipment usage whereby estimates of the price owed to the owner of the tool, by the renter of the tool, can be determined by utilizing monitoring apparatuses equipped with usage trackers can be utilized to quantitatively measure time usage, possession usage or another basis from which a fee is to be calculated.;

	MURATA et al., U.S. Patent Application Publication No. 2018/0246236 which discloses that external environment data (e.g., impact, temperature, humidity, or other such data) is measured while a machine or an apparatus is not in operation and is acquired with low power consumption, whereby an accurate remaining life and consumption level of the machine or the apparatus can be calculated through use of the acquired information. In addition, the rental fee of the machine or the apparatus can be calculated and the maintenance plan thereof can be created based on the remaining life of the machine or the apparatus.;

	Baratta, U.S. Patent Application Publication No. 2017/0274489 discloses calculating a rental cost for rental of the tool as a function of one or more of tool usage time, geographic location, data from one or more of an accelerometer and stress sensor, and temperature of the tool as a function of time.;
	
Adachi et al., U.S. Patent Application Publication No. 2003/0110667 which discloses a rental fee setting system that receives information transmitted from a construction machine having been rented, using a receiving station, wherein: the construction machine comprises a measurement unit that measures a normal operating time and a usage time for a specialized function other than normal functions respectively, and a transmitter that transmits information representing measured operating time and specialized function usage time, and the receiving station comprises a receiver that receives transmitted information, and a fee calculating unit that calculates a rental fee for the construction machine based-on received information.; and

	Kinugawa, U.S. Patent Application Publication No. 2002/0038172 which discloses a system for controlling operating information of construction machines whereby a rental fee is calculated on the basis of an actual using period instead of a lending period of a construction machine. More specifically, operating information such as engine start/stop time, operating time, and fuel residual quantity are once stored in a memory such as an IC card set in a construction machine, and a rental company reads the operating information after completion of lending to calculate the rental fee.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        June 3, 2022
/RDH/